Fitzgerald, C.
— Appeal from an order of the superior court of Alameda County granting a new trial.
This is an action of ejectment which was tried by the court without a jury, and judgment rendered in favor of plaintiff. The order appealed from states no ground upon which the motion for a new trial was granted. But the record shows that the motion was made and urged upon the ground, among others, “ that the evidence is insufficient to justify the decision.” We have reached the opinion, after reading the evidence attentively, that it must have been upon this ground that the court below based its action in granting the motion; and as there is a substantial conflict in the evidence, the granting of a new trial was clearly within the discretion of the court.
Every presumption will be indulged in favor of the proper exercise, by the court below, of its judicial discre*36tion in granting a new trial upon the ground of the insufficiency of the evidence to support the decision. And as it is the well-settled rule of this court not to interfere unless there has been a manifest abuse of discretion, and as no such abuse is disclosed by the record as would justify such interference, it follows that the order should be affirmed.
Foote, C., and Temple, C., concurred.
The Court. — For the reasons given in the foregoing opinion, the order is affirmed.